406 F.2d 1100
70 L.R.R.M. (BNA) 2702
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.TRIANGLE PLASTICS, INC., Respondent.International Union, United Automobile, Aerospace andAgricultural Implement Workers of America (UAW),AFL-CIO, Intervenor.
No. 18586.
United States Court of Appeals Sixth Circuit.
Feb. 6, 1969.

Vivian Asplund, N.L.R.B., Washington, D.C., Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Elliott Moore, Vivian Asplund, Attorneys, N.L.R.B., Wahington, D.C., on brief, for petitioner.
Richard J. Fritz, Detroit, Mich., Stringari, Fritz, Fiott & Burwell, Conrad W. Kreger, Detroit, Mich., on brief, for respondent.
Stephen I. Schlossberg, John A. Fillion, Jordan Rossen, Bernard F. Ashe, Stanley Lubin, Detroit, Mich., on brief for intervenor.
Before PHILLIPS, EDWARDS and COMBS, Circuit Judges.

ORDER

1
This case is before the Court on the petition of the National Labor Relations Board to enforce its decision and order reported at 166 N.L.R.B. No. 86.  Upon consideration the Court finds that the decision of the Board is supported by substantial evidence on the record considered as a whole.


2
It is therefore ordered that the decision of the Board be and hereby is enforced.


3
The case is remanded to the Board for formulation and distribution of an appropriate notice informing the employees of their rights under the statute and this order, including, but not limited to, their right of petition for a decertification election.  N.L.R.B. v. Priced-Less Discount Foods, Inc., 405 F.2d 67 (6th Cir.).


4
In view of the foregoing disposition, it is ordered that the petition of the intervenor, International Union, United Automobile, Aerospace and Agricultural Implement Workers of America (UAW), AFL-CIO, be and hereby is dismissed.